                                                                                 1 LORBER, GREENFIELD & POLITO, LLP
                                                                                   Steven L. Polito, Esq.
                                                                                 2 William T. Pascoe, Esq.
                                                                                   13985 Stowe Drive
                                                                                 3 Poway, California 92064
                                                                                   TEL: (858) 513-1020 / FAX: (858) 513-1002
                                                                                 4 spolito@lorberlaw.com; wpascoe@lorberlaw.com

                                                                                 5 Attorneys for defendant
                                                                                   GENERAL DYNAMICS LAND SYSTEMS, INC.
                                                                                 6

                                                                                 7                         IN THE UNITED STATES DISTRICT COURT
                                                                                 8                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                                 9                                     WESTERN DIVISION
                                                                                10

                                                                                11 MATTHEW MADDUX                                   Case No. 2:19-cv-05815-SVW-(SSx)
LORBER, GREENFIELD & POLITO, LLP
                          Telephone (858) 513-1020 / Facsimile (858) 513-1002
                              13985 Stowe Drive, Poway, California 92064




                                                                                12                     Plaintiff,                   STIPULATED PROTECTIVE ORDER FOR
                                                                                                                                    HIGHLY CONFIDENTIAL INFORMATION
                                                                                13 v.

                                                                                14 GENERAL DYNAMICS, LAND SYSTEMS; INC.
                                                                                   And DOES 1 through 100, inclusive                Judge: Hon. Stephen V. Wilson
                                                                                15                                                  Magistrate Judge: Suzanne S. Segal
                                                                                                      Defendants.
                                                                                16

                                                                                17      1. A. PURPOSES AND LIMITATIONS
                                                                                18        As the parties have represented that discovery in this action is likely to involve
                                                                                19 production of confidential, proprietary, or private information for which special

                                                                                20 protection from public disclosure and from use for any purpose other than prosecuting

                                                                                21 this litigation may be warranted, this Court enters the following Protective Order. This

                                                                                22 Order does not confer blanket protections on all disclosures or responses to discovery.

                                                                                23 The protection it affords from public disclosure and use extends only to the limited

                                                                                24 information or items that are entitled to confidential treatment under the applicable legal

                                                                                25 principles. Further, as set forth in Section 12.3, below, this Protective Order does not

                                                                                26 entitle the parties to file confidential information under seal. Rather, when the parties

                                                                                27 seek permission from the court to file material under seal, the parties must comply with

                                                                                28
l:\smp\maddux
\protective                                                                                                                      1
orders\stipulate
dprotectiveord                                                                                                      STIPULATED PROTECTIVE ORDER
er-final doc
                                                                                 1 Civil Local Rule 79-5 and with any pertinent orders of the assigned District Judge and

                                                                                 2 Magistrate Judge.

                                                                                 3        B. GOOD CAUSE STATEMENT
                                                                                 4        In light of the nature of the claims and allegations in this case and the parties’
                                                                                 5 representations that discovery in this case will involve the production of confidential

                                                                                 6 records, and in order to expedite the flow of information, to facilitate the prompt

                                                                                 7 resolution of disputes over confidentiality of discovery materials, to adequately protect

                                                                                 8 information the parties are entitled to keep confidential, to ensure that the parties are

                                                                                 9 permitted reasonable necessary uses of such material in connection with this action, to

                                                                                10 address their handling of such material at the end of the litigation, and to serve the ends

                                                                                11 of justice, a protective order for such information is justified in this matter. The parties
LORBER, GREENFIELD & POLITO, LLP
                          Telephone (858) 513-1020 / Facsimile (858) 513-1002
                              13985 Stowe Drive, Poway, California 92064




                                                                                12 shall not designate any information/documents as confidential without a good faith belief

                                                                                13 that such information/documents have been maintained in a confidential, non-public

                                                                                14 manner, and that there is good cause or a compelling reason why it should not be part of

                                                                                15 the public record of this case.

                                                                                16        2.     DEFINITIONS
                                                                                17        2.1    Action: The instant action: Matthew Maddux v. General Dynamics Land
                                                                                18 Systems, Inc.

                                                                                19        2.2    Challenging Party: a Party or Non-Party that challenges the designation of
                                                                                20 information or items under this Order.

                                                                                21        2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it
                                                                                22 is generated, stored or maintained) or tangible things that qualify for protection under

                                                                                23 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause

                                                                                24 Statement.

                                                                                25        2.4    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” Information
                                                                                26 or Items: extremely sensitive “CONFIDENTIAL” Information or Items, the disclosure of

                                                                                27 which to another Party or Non-Party would create a substantial risk of serious harm that

                                                                                28 could not be avoided by less restrictive means.
l:\smp\maddux
\protective                                                                                                                       2
orders\stipulate
dprotectiveord                                                                                                       STIPULATED PROTECTIVE ORDER
er-final doc
                                                                                 1        2.5    Counsel: Outside Counsel of Record and House Counsel (as well as their
                                                                                 2 support staff).

                                                                                 3        2.6    Designating Party: a Party or Non-Party that designates information or
                                                                                 4 items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”

                                                                                 5 or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.”

                                                                                 6        2.7    Disclosure or Discovery Material: all items or information, regardless of the
                                                                                 7 medium or manner in which it is generated, stored, or maintained (including, among

                                                                                 8 other things, testimony, transcripts, and tangible things), that are produced or generated in

                                                                                 9 disclosures or responses to discovery in this matter.

                                                                                10        2.8    Expert: a person with specialized knowledge or experience in a matter
                                                                                11 pertinent to the litigation who (1) has been retained by a Party or its counsel to serve as
LORBER, GREENFIELD & POLITO, LLP
                          Telephone (858) 513-1020 / Facsimile (858) 513-1002
                              13985 Stowe Drive, Poway, California 92064




                                                                                12 an expert witness or as a consultant in this Action, (2) is not a past or current employee of

                                                                                13 a Party or of a Party’s competitor, and (3) at the time of retention, is not anticipated to

                                                                                14 become an employee of a Party or of a Party’s competitor.

                                                                                15        2.9    House Counsel: attorneys who are employees of a party to this Action.
                                                                                16 House Counsel does not include Outside Counsel of Record or any other outside counsel.

                                                                                17        2.10 Non-Party: any natural person, partnership, corporation, association, or
                                                                                18 other legal entity not named as a Party to this action.

                                                                                19        2.11 Outside Counsel of Record: attorneys who are not employees of a party to
                                                                                20 this Action but are retained to represent or advise a party to this Action and have

                                                                                21 appeared in this Action on behalf of that party or are affiliated with a law firm which has

                                                                                22 appeared on behalf of that party, and includes support staff.

                                                                                23        2.12 Party: any party to this Action, including all of its officers, directors,
                                                                                24 employees, consultants, retained experts, and Outside Counsel of Record (and their

                                                                                25 support staffs).

                                                                                26        2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                                27 Discovery Material in this Action.

                                                                                28 ///
l:\smp\maddux
\protective                                                                                                                     3
orders\stipulate
dprotectiveord                                                                                                     STIPULATED PROTECTIVE ORDER
er-final doc
                                                                                 1        2.14 Professional Vendors: persons or entities that provide litigation support
                                                                                 2 services (e.g., photocopying, videotaping, translating, preparing exhibits or

                                                                                 3 demonstrations, and organizing, storing, or retrieving data in any form or medium) and

                                                                                 4 their employees and subcontractors.

                                                                                 5        2.15 Protected Material: any Disclosure or Discovery Material that is designated
                                                                                 6 as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES

                                                                                 7 ONLY.”

                                                                                 8        2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                                 9 from a Producing Party.

                                                                                10        3.    SCOPE
                                                                                11        The protections conferred by this Order cover not only Protected Material (as
LORBER, GREENFIELD & POLITO, LLP
                          Telephone (858) 513-1020 / Facsimile (858) 513-1002
                              13985 Stowe Drive, Poway, California 92064




                                                                                12 defined above), but also (1) any information copied or extracted from Protected Material;

                                                                                13 (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

                                                                                14 deposition testimony, conversations, or presentations by Parties or their Counsel that

                                                                                15 might reveal Protected Material, other than during a court hearing or at trial.

                                                                                16        Any use of Protected Material during a court hearing or at trial shall be governed
                                                                                17 by the orders of the presiding judge. This Order does not govern the use of Protected

                                                                                18 Material during a court hearing or at trial.

                                                                                19        4.    DURATION
                                                                                20        Even after final disposition of this litigation, the confidentiality obligations
                                                                                21 imposed by this Order shall remain in effect until a Designating Party agrees otherwise in

                                                                                22 writing or a court order otherwise directs. Final disposition shall be deemed to be the later

                                                                                23 of (1) dismissal of all claims and defenses in this Action, with or without prejudice; and

                                                                                24 (2) final judgment herein after the completion and exhaustion of all appeals, rehearings,

                                                                                25 remands, trials, or reviews of this Action, including the time limits for filing any motions

                                                                                26 or applications for extension of time pursuant to applicable law.

                                                                                27        5.    DESIGNATING PROTECTED MATERIAL
                                                                                28        5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
l:\smp\maddux
\protective                                                                                                                     4
orders\stipulate
dprotectiveord                                                                                                     STIPULATED PROTECTIVE ORDER
er-final doc
                                                                                 1 Party or Non-Party that designates information or items for protection under this Order

                                                                                 2 must take care to limit any such designation to specific material that qualifies under the

                                                                                 3 appropriate standards. To the extent that it is practical to do so, the Designating Party

                                                                                 4 must designate for protection only those parts of material, documents, items, or oral or

                                                                                 5 written communications that qualify so that other portions of the material, documents,

                                                                                 6 items, or communications for which protection is not warranted are not swept

                                                                                 7 unjustifiably within the ambit of this Order.

                                                                                 8        Mass, indiscriminate, or routinized designations are prohibited. Designations that
                                                                                 9 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,

                                                                                10 to unnecessarily encumber the case development process or to impose unnecessary

                                                                                11 expenses and burdens on other parties) may expose the Designating Party to sanctions.
LORBER, GREENFIELD & POLITO, LLP
                          Telephone (858) 513-1020 / Facsimile (858) 513-1002
                              13985 Stowe Drive, Poway, California 92064




                                                                                12        If it comes to a Designating Party’s attention that information or items that it
                                                                                13 designated for protection do not qualify for protection at all, or do not qualify for the

                                                                                14 level of protection initially asserted, that Designating Party must promptly notify all other

                                                                                15 Parties that it is withdrawing the inapplicable designation.

                                                                                16        5.2      Manner and Timing of Designations. Except as otherwise provided in this
                                                                                17 Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated or

                                                                                18 ordered, Disclosure or Discovery Material that qualifies for protection under this Order

                                                                                19 must be clearly so designated before the material is disclosed or produced.

                                                                                20        Designation in conformity with this Order requires:
                                                                                21              (a) for information in documentary form (e.g., paper or electronic documents,
                                                                                22 but excluding transcripts of depositions), that the Producing Party affix at a minimum, the

                                                                                23 legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES

                                                                                24 ONLY” to each page that contains protected material.

                                                                                25        A Party or Non-Party that makes original documents available for inspection need
                                                                                26 not designate them for protection until after the inspecting Party has indicated which

                                                                                27 documents it would like copied and produced. During the inspection and before the

                                                                                28 designation, all of the material made available for inspection shall be deemed “HIGHLY
l:\smp\maddux
\protective                                                                                                                      5
orders\stipulate
dprotectiveord                                                                                                      STIPULATED PROTECTIVE ORDER
er-final doc
                                                                                 1 CONFIDENTIAL-ATTORNEY’S EYES ONLY.” After the inspecting Party has

                                                                                 2 identified the documents it wants copied and produced, the Producing Party must

                                                                                 3 determine which documents, or portions thereof, qualify for protection under this Order.

                                                                                 4 Then, before producing the specified documents, the Producing Party must affix the

                                                                                 5 appropriate “CONFIDENTIAL”, or “HIGHLY CONFIDENTIAL -- ATTORNEYS’

                                                                                 6 EYES ONLY” legend to each page that contains Protected Material.

                                                                                 7           (b) for testimony given in depositions or in other pretrial or trial proceedings,
                                                                                 8 the Designating Party may identify on the record, before the close of the deposition,

                                                                                 9 hearing or other proceeding, all protected testimony and specify the level of protection

                                                                                10 being asserted as protected. Alternatively, the Designating Party may invoke on the

                                                                                11 record (before the deposition, hearing or other proceeding is concluded) a right to have
LORBER, GREENFIELD & POLITO, LLP
                          Telephone (858) 513-1020 / Facsimile (858) 513-1002
                              13985 Stowe Drive, Poway, California 92064




                                                                                12 up to 14 days after receipt of the transcript to identify the specific portions of the

                                                                                13 testimony as to which protection is sought and to specify the level of protection being

                                                                                14 asserted. Only those portions of the testimony that are appropriately designated for

                                                                                15 protection within the 14 days after receipt of the transcript shall be covered by the

                                                                                16 provisions of this Stipulated Protective Order. Alternatively, a Designating party must

                                                                                17 specify, at the deposition or up to 14 days after receipt of the transcript if that periods is

                                                                                18 properly invoked, that the entire transcript shall be treated as “CONFIDENTIAL” or

                                                                                19 “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY”

                                                                                20           Parties shall give the other parties notice if they reasonably expect a deposition,
                                                                                21 hearing or other proceeding to include Protected material so that the other parties can

                                                                                22 ensure that only authorized individuals who have signed the Acknowledgement and

                                                                                23 Agreement to be Bound” (Exhibit A) are present at those proceedings. The use of a

                                                                                24 document as an exhibit at a deposition shall not in any way affect its designation as

                                                                                25 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY.”

                                                                                26           Transcripts containing Protected Material shall have an obvious legend on the
                                                                                27 title page that the transcript contains Protected Material, and the title page shall be

                                                                                28 followed by a list of all pages (including line numbers as appropriate) that have been
l:\smp\maddux
\protective                                                                                                                      6
orders\stipulate
dprotectiveord                                                                                                      STIPULATED PROTECTIVE ORDER
er-final doc
                                                                                 1 designated as Protected Material and the level of protection being asserted by the

                                                                                 2 Designating Party. The Designating party shall inform the court reporter of these

                                                                                 3 requirements. Any transcript that is prepared before the expiration of a 14 day period

                                                                                 4 after receipt of the transcript for designation shall be treated during that period as if it had

                                                                                 5 been designated “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY” IN ITS

                                                                                 6 ENTIRETY UNLESS OTHERWISE AGREED. After the expiration of that period, the

                                                                                 7 transcript shall be treated only as actually designated.

                                                                                 8              (c) for information produced in some form other than documentary and for any
                                                                                 9 other tangible items, that the Producing Party affix in a prominent place on the exterior of

                                                                                10 the container or containers in which the information is stored the legend

                                                                                11 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.”
LORBER, GREENFIELD & POLITO, LLP
                          Telephone (858) 513-1020 / Facsimile (858) 513-1002
                              13985 Stowe Drive, Poway, California 92064




                                                                                12 If only a portion or portions of the information warrants protection, the Producing Party,

                                                                                13 to the extent practicable, shall identify the protected portion(s).

                                                                                14        5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
                                                                                15 to designate qualified information or items does not, standing alone, waive the

                                                                                16 Designating Party’s right to secure protection under this Order for such material. Upon

                                                                                17 timely correction of a designation, the Receiving Party must make reasonable efforts to

                                                                                18 assure that the material is treated in accordance with the provisions of this Order.

                                                                                19        6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                20        6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation
                                                                                21 of confidentiality within 30 days of assertion of the confidential designation. Any

                                                                                22 challenge to confidentiality asserted after 30 days must be consistent with the Court’s

                                                                                23 Scheduling Order and must be accompanied by an explanation demonstrating good cause

                                                                                24 for the delay in asserting the challenge.

                                                                                25        6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
                                                                                26 process under Local Rule 37-1 et seq.

                                                                                27        6.3     The burden of persuasion in any such challenge proceeding shall be on the
                                                                                28 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
l:\smp\maddux
\protective                                                                                                                      7
orders\stipulate
dprotectiveord                                                                                                      STIPULATED PROTECTIVE ORDER
er-final doc
                                                                                 1 to harass or impose unnecessary expenses and burdens on other parties) may expose the

                                                                                 2 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn

                                                                                 3 the confidentiality designation, all parties shall continue to afford the material in question

                                                                                 4 the level of protection to which it is entitled under the Producing Party’s designation until

                                                                                 5 the Court rules on the challenge.

                                                                                 6        7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                 7        7.1      Basic Principles. A Receiving Party may use Protected Material that is
                                                                                 8 disclosed or produced by another Party or by a Non-Party in connection with this Action

                                                                                 9 only for prosecuting, defending, or attempting to settle this Action. Such Protected

                                                                                10 Material may be disclosed only to the categories of persons and under the conditions

                                                                                11 described in this Order. When the Action has been terminated, a Receiving Party must
LORBER, GREENFIELD & POLITO, LLP
                          Telephone (858) 513-1020 / Facsimile (858) 513-1002
                              13985 Stowe Drive, Poway, California 92064




                                                                                12 comply with the provisions of Section 13 below.

                                                                                13        Protected Material must be stored and maintained by a Receiving Party at a
                                                                                14 location and in a secure manner that ensures that access is limited to the persons

                                                                                15 authorized under this Order.

                                                                                16        7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                                                                17 ordered by the court or permitted in writing by the Designating Party, a Receiving Party

                                                                                18 may disclose any information or item designated “CONFIDENTIAL” only to:

                                                                                19              (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                                                                                20 employees of said Outside Counsel of Record to whom it is reasonably necessary to

                                                                                21 disclose the information for this Action and who have signed the “Acknowledgement and

                                                                                22 Agreement to be Bound” that is attached hereto as Exhibit A;

                                                                                23              (b) the officers, directors, and employees (including House Counsel) of the
                                                                                24 Receiving Party to whom disclosure is reasonably necessary for this Action and who

                                                                                25 have signed the “Acknowledgement and Agreement to be Bound” (Exhibit A).

                                                                                26              (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                                                27 disclosure is reasonably necessary for this Action and who have signed the

                                                                                28 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
l:\smp\maddux
\protective                                                                                                                      8
orders\stipulate
dprotectiveord                                                                                                      STIPULATED PROTECTIVE ORDER
er-final doc
                                                                                 1             (d) the court and its personnel;
                                                                                 2             (e) private court reporters and their staff, to whom disclosure is reasonably
                                                                                 3 necessary for this Action and who have signed the “Acknowledgment and Agreement to

                                                                                 4 Be Bound” (Exhibit A);

                                                                                 5             (f) professional jury or trial consultants, mock jurors, and Professional Vendors
                                                                                 6 to whom disclosure is reasonably necessary for this Action and who have signed the

                                                                                 7 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                 8             (g) the author or recipient of a document containing the information or a
                                                                                 9 custodian or other person who otherwise possessed or knew the information;

                                                                                10             (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                                                                11 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
LORBER, GREENFIELD & POLITO, LLP
                          Telephone (858) 513-1020 / Facsimile (858) 513-1002
                              13985 Stowe Drive, Poway, California 92064




                                                                                12 requests that the witness sign the “Acknowledgment and Agreement to Be Bound”

                                                                                13 (Exhibit A); and (2) they will not be permitted to keep any confidential information

                                                                                14 unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

                                                                                15 otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                                                                                16 deposition testimony or exhibits to depositions that reveal Protected Material may be

                                                                                17 separately bound by the court reporter and may not be disclosed to anyone except as

                                                                                18 permitted under this Protective Order; and

                                                                                19             (i) any mediator or settlement officer, and their supporting personnel, mutually
                                                                                20 agreed upon by any of the parties engaged in settlement discussions.

                                                                                21       7.3      Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
                                                                                22 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in

                                                                                23 writing by the Designating Party, a Receiving Party may disclose any information or item

                                                                                24 designated “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” only to:

                                                                                25       (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                                                                                26 employees of said Outside Counsel of Record to whom it is reasonably necessary to

                                                                                27 disclose the information for this Action;

                                                                                28       (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
l:\smp\maddux
\protective                                                                                                                      9
orders\stipulate
dprotectiveord                                                                                                      STIPULATED PROTECTIVE ORDER
er-final doc
                                                                                 1 reasonably necessary for this Action and who have signed the “Acknowledgment and

                                                                                 2 Agreement to Be Bound” (Exhibit A);

                                                                                 3        (c) the court and its personnel;
                                                                                 4        (d) private court reporters and their staff to whom disclosure is reasonably
                                                                                 5 necessary for this Action and who have signed the “Acknowledgment and Agreement to

                                                                                 6 Be Bound” (Exhibit A);

                                                                                 7        (e) professional jury or trial consultants, mock jurors, and Professional Vendors to
                                                                                 8 whom disclosure is reasonably necessary for this Action and who have signed the

                                                                                 9 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                10        (f) the author or recipient of a document containing the information or a custodian
                                                                                11 or other person who otherwise possessed or knew the information; and
LORBER, GREENFIELD & POLITO, LLP
                          Telephone (858) 513-1020 / Facsimile (858) 513-1002
                              13985 Stowe Drive, Poway, California 92064




                                                                                12        (g) any mediator or settlement officer, and their supporting personnel, mutually
                                                                                13 agreed upon by any of the parties engaged in settlement discussions.

                                                                                14        (h) Any matter, material, information or document which is deemed by the U. S.
                                                                                15 Government to be “confidential,” “secret,” or “top-secret” shall be treated as “HIGHLY

                                                                                16 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

                                                                                17        8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                                18                IN OTHER LITIGATION
                                                                                19        If a Party is served with a subpoena or a court order issued in other litigation that
                                                                                20 compels disclosure of any information or items designated in this Action as

                                                                                21 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY,”

                                                                                22 that Party must:

                                                                                23             (a) promptly notify in writing the Designating Party. Such notification shall
                                                                                24 include a copy of the subpoena or court order unless prohibited by law;

                                                                                25             (b) promptly notify in writing the party who caused the subpoena or order to
                                                                                26 issue in the other litigation that some or all of the material covered by the subpoena or

                                                                                27 order is subject to this Protective Order. Such notification shall include a copy of this

                                                                                28 Protective Order; and
l:\smp\maddux
\protective                                                                                                                      10
orders\stipulate
dprotectiveord                                                                                                      STIPULATED PROTECTIVE ORDER
er-final doc
                                                                                 1           (c) cooperate with respect to all reasonable procedures sought to be pursued by
                                                                                 2 the Designating Party whose Protected Material may be affected.

                                                                                 3        If the Designating Party timely seeks a protective order, the Party served with the
                                                                                 4 subpoena or court order shall not produce any information designated in this action as

                                                                                 5 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”

                                                                                 6 before a determination by the court from which the subpoena or order issued, unless the

                                                                                 7 Party has obtained the Designating Party’s permission, or unless otherwise required by

                                                                                 8 the law or court order. The Designating Party shall bear the burden and expense of

                                                                                 9 seeking protection in that court of its confidential material and nothing in these

                                                                                10 provisions should be construed as authorizing or encouraging a Receiving Party in this

                                                                                11 Action to disobey a lawful directive from another court.
LORBER, GREENFIELD & POLITO, LLP
                          Telephone (858) 513-1020 / Facsimile (858) 513-1002
                              13985 Stowe Drive, Poway, California 92064




                                                                                12        9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                                                                                13           IN THIS LITIGATION
                                                                                14           (a) The terms of this Order are applicable to information produced by a Non-
                                                                                15 Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY

                                                                                16 CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by

                                                                                17 Non-Parties in connection with this litigation is protected by the remedies and relief

                                                                                18 provided by this Order. Nothing in these provisions should be construed as prohibiting a

                                                                                19 Non-Party from seeking additional protections.

                                                                                20           (b) In the event that a Party is required, by a valid discovery request, to
                                                                                21 produce a Non-Party’s confidential information in its possession, and the Party is subject

                                                                                22 to an agreement with the Non-Party not to produce the Non-Party’s confidential

                                                                                23 information, then the Party shall:

                                                                                24              (1) promptly notify in writing the Requesting Party and the Non-Party that
                                                                                25 some or all of the information requested is subject to a confidentiality agreement with a

                                                                                26 Non-Party;

                                                                                27              (2) promptly provide the Non-Party with a copy of the Protective Order in
                                                                                28 this Action, the relevant discovery request(s), and a reasonably specific description of the
l:\smp\maddux
\protective                                                                                                                     11
orders\stipulate
dprotectiveord                                                                                                     STIPULATED PROTECTIVE ORDER
er-final doc
                                                                                 1 information requested; and

                                                                                 2                 (3) make the information requested available for inspection by the Non-
                                                                                 3 Party, if requested.

                                                                                 4              (c) If a Non-Party represented by counsel fails to commence the process called
                                                                                 5 for by Local Rules 45-1 and 37-1, et seq. within 21 days of receiving the notice and

                                                                                 6 accompanying information or fails contemporaneously to notify the Receiving Party that

                                                                                 7 it has done so, the Receiving Party may produce the Non-Party’s confidential information

                                                                                 8 responsive to the discovery request. If an unrepresented Non-Party fails to seek a

                                                                                 9 protective order from this court within 21 days of receiving the notice and accompanying

                                                                                10 information, the Receiving Party may produce the Non-Party’s confidential information

                                                                                11 responsive to the discovery request. If the Non-Party timely seeks a protective order, the
LORBER, GREENFIELD & POLITO, LLP
                          Telephone (858) 513-1020 / Facsimile (858) 513-1002
                              13985 Stowe Drive, Poway, California 92064




                                                                                12 Receiving Party shall not produce any information in its possession or control that is

                                                                                13 subject to the confidentiality agreement with the Non-Party before a determination by the

                                                                                14 court unless otherwise required by the law or court order. Absent a court order to the

                                                                                15 contrary, the Non-Party shall bear the burden and expense of seeking protection in this

                                                                                16 court of its Protected Material.

                                                                                17        10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                18        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                                19 Protected Material to any person or in any circumstance not authorized under this

                                                                                20 Protective Order, the Receiving Party must immediately (a) notify in writing the

                                                                                21 Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all

                                                                                22 unauthorized copies of the Protected Material, (c) inform the person or persons to whom

                                                                                23 unauthorized disclosures were made of all the terms of this Order, and

                                                                                24 (d) request such person or persons to execute the “Acknowledgment and Agreement to

                                                                                25 Be Bound” (Exhibit A).

                                                                                26        11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                                27                 PROTECTED MATERIAL
                                                                                28        When a Producing Party gives notice to Receiving Parties that certain inadvertently
l:\smp\maddux
\protective                                                                                                                        12
orders\stipulate
dprotectiveord                                                                                                        STIPULATED PROTECTIVE ORDER
er-final doc
                                                                                 1 produced material is subject to a claim of privilege or other protection, including

                                                                                 2 confidentiality, the obligations of the Receiving Parties are those set forth in Federal Rule

                                                                                 3 of Civil Procedure 26(b)(5)(B). This provision is not intended to modify whatever

                                                                                 4 procedure may be established in an e-discovery order that provides for production

                                                                                 5 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e),

                                                                                 6 insofar as the parties reach an agreement on the effect of disclosure of a communication

                                                                                 7 or information covered by the attorney-client privilege or work product protection, the

                                                                                 8 parties may incorporate their agreement into this Protective Order.

                                                                                 9        12.   MISCELLANEOUS
                                                                                10        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                                11 person to seek its modification by the Court in the future.
LORBER, GREENFIELD & POLITO, LLP
                          Telephone (858) 513-1020 / Facsimile (858) 513-1002
                              13985 Stowe Drive, Poway, California 92064




                                                                                12        12.2 Right to Assert Other Objections. No Party waives any right it otherwise
                                                                                13 would have to object to disclosing or producing any information or item on any ground

                                                                                14 not addressed in this Protective Order. Similarly, no Party waives any right to object on

                                                                                15 any ground to use in evidence of any of the material covered by this Protective Order.

                                                                                16        12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                                17 Protected Material must comply with Civil Local Rule 79-5 and with any pertinent orders

                                                                                18 of the assigned District Judge and Magistrate Judge. Protected Material may only be

                                                                                19 filed under seal pursuant to a court order authorizing the sealing of the specific Protected

                                                                                20 Material at issue. If a Party’s request to file Protected Material under seal is denied by

                                                                                21 the court, then the Receiving Party may file the information in the public record unless

                                                                                22 otherwise instructed by the court.

                                                                                23        13.   FINAL DISPOSITION
                                                                                24        After the final disposition of this Action, as defined in Section 4, within 60 days of
                                                                                25 a written request by the Designating Party, each Receiving Party must return all Protected

                                                                                26 Material to the Producing Party or destroy such material. As used in this subdivision, “all

                                                                                27 Protected Material” includes all copies, electronic data, abstracts, compilations,

                                                                                28 summaries, and any other format reproducing or capturing any of the Protected Material.
l:\smp\maddux
\protective                                                                                                                     13
orders\stipulate
dprotectiveord                                                                                                     STIPULATED PROTECTIVE ORDER
er-final doc
                                                                                 1 Whether the Protected Material is returned or destroyed, the Receiving Party must submit

                                                                                 2 a written certification to the Producing Party (and, if not the same person or entity, to the

                                                                                 3 Designating Party) by the 60 day deadline that (1) identifies (by category, where

                                                                                 4 appropriate) all the Protected Material that was returned or destroyed and (2) affirms that

                                                                                 5 the Receiving Party has not retained any copies, electronic data, abstracts, compilations,

                                                                                 6 summaries or any other format reproducing or capturing any of the Protected Material.

                                                                                 7 Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

                                                                                 8 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                                                                                 9 correspondence, deposition and trial exhibits, expert reports, attorney work product, and

                                                                                10 consultant and expert work product, even if such materials contain Protected Material.

                                                                                11 Any such archival copies that contain or constitute Protected Material remain subject to
LORBER, GREENFIELD & POLITO, LLP
                          Telephone (858) 513-1020 / Facsimile (858) 513-1002
                              13985 Stowe Drive, Poway, California 92064




                                                                                12 this Protective Order as set forth in Section 4.

                                                                                13        14.   Any violation of this Order may be punished by any and all appropriate
                                                                                14 measures including, without limitation, contempt proceedings and/or monetary sanctions.

                                                                                15        SO STIPULATED BY ALL COUNSEL:
                                                                                16 Dated: December 26, 2019                       LORBER, GREENFIELD & POLITO, LLP
                                                                                17

                                                                                18                                                By:    /s/ William T. Pascoe
                                                                                                                                  Steven M. Polito, Esq.
                                                                                19                                                William T. Pascoe, Esq.
                                                                                                                                  Attorneys for General Dynamics Land Systems
                                                                                20

                                                                                21 Dated: December 26, 2019                       ARNOLD AND ITKIN
                                                                                22
                                                                                                                                  By:    /s/ Noah M. Wexler
                                                                                23                                                Jason A. Itkin, Esq.
                                                                                                                                  Noah M. Wexler, Esq.
                                                                                24                                                Attorney for Plaintiff, MATTHEW MADDUX
                                                                                25 Dated: December 26, 2019                       KIESEL LAW, LLP
                                                                                26
                                                                                                                                  By:    /s/ Paul R. Kiesel
                                                                                27                                                Paul R. Kiesel, Esq.
                                                                                                                                  Melanie Meneses Palmer, Esq.
                                                                                28                                                Attorneys for Plaintiff, MATTHEW MADDUX
l:\smp\maddux
\protective                                                                                                                     14
orders\stipulate
dprotectiveord                                                                                                     STIPULATED PROTECTIVE ORDER
er-final doc
                                                                                 1 Dated: December 26, 2019                DYKEMA

                                                                                 2
                                                                                                                           By:    /s/ Tamara A. Bush
                                                                                 3                                         Tamara A. Bush, Esq.
                                                                                                                           Derek S. Whitefield, Esq.
                                                                                 4                                         Dommond E. Lonnie, Esq.
                                                                                                                           Anun Amin, Esq.
                                                                                 5                                         Attorneys for Defendant, HONEYWELL
                                                                                                                           INTERNATIONAL, INC.
                                                                                 6

                                                                                 7       IT IS SO ORDERED.
                                                                                 8 DATED:      
                                                                                 9

                                                                                10                                                6
                                                                                                                        _________________________
                                                                                11                                      Honorable Suzanne S. Segal
LORBER, GREENFIELD & POLITO, LLP
                          Telephone (858) 513-1020 / Facsimile (858) 513-1002




                                                                                                                        Federal District Magistrate Judge
                              13985 Stowe Drive, Poway, California 92064




                                                                                12

                                                                                13

                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28
l:\smp\maddux
\protective                                                                                                                15
orders\stipulate
dprotectiveord                                                                                                STIPULATED PROTECTIVE ORDER
er-final doc
                                                                                 1

                                                                                 2
                                                                                                                             EXHIBIT A

                                                                                 3
                                                                                                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                                                                 4

                                                                                 5
                                                                                     I, _____________________________ [print or type full name], of _________________

                                                                                 6
                                                                                     [print or type full address], declare under penalty of perjury that I have read in its entirety

                                                                                 7
                                                                                     and understand the Protective Order that was issued by the United States District Court

                                                                                 8
                                                                                     for the Central District of California on _________________________ in the case of

                                                                                 9
                                                                                     _____________________________________. I agree to comply with and to be bound

                                                                                10
                                                                                     by all the terms of this Protective Order and I understand and acknowledge that failure to

                                                                                11
                                                                                     so comply could expose me to sanctions and punishment in the nature of contempt. I
LORBER, GREENFIELD & POLITO, LLP
                          Telephone (858) 513-1020 / Facsimile (858) 513-1002




                                                                                     solemnly promise that I will not disclose in any manner any information or item that is
                              13985 Stowe Drive, Poway, California 92064




                                                                                12

                                                                                13
                                                                                     subject to this Protective Order to any person or entity except in strict compliance with

                                                                                14
                                                                                     the provisions of this Order.

                                                                                15
                                                                                           I further agree to submit to the jurisdiction of the United States District Court for

                                                                                16
                                                                                     the Central District of California for the purpose of enforcing the terms of this Protective

                                                                                17
                                                                                     Order, even if such enforcement proceedings occur after termination of this action. I

                                                                                18
                                                                                     hereby appoint __________________________ [print or type full name] of

                                                                                19
                                                                                     _______________________________________ [print or type full address and telephone

                                                                                20
                                                                                     number] as my California agent for service of process in connection with this action or

                                                                                21
                                                                                     any proceedings related to enforcement of this Protective Order.

                                                                                22
                                                                                     Date: ______________________________________

                                                                                23
                                                                                     City and State where sworn and signed: _________________________________

                                                                                24

                                                                                25
                                                                                     Printed name: _______________________________

                                                                                26

                                                                                27
                                                                                     Signature: __________________________________

                                                                                28
l:\smp\maddux
\protective                                                                                                                       16
orders\stipulate
dprotectiveord                                                                                                       STIPULATED PROTECTIVE ORDER
er-final doc
                  UNITED STATES DISTRICT COURT
                                                                                    FOR COURT USE ONLY
             FOR THE CENTRAL DISTRICT OF CALIFORNIA
                       – WESTERN DIVISION –

 MATTHEW MADDUX v. GENERAL DYNAMICS LAND SYSTEMS


 ATTORNEYS NAME AND ADDRESS                                   TELEPHONE
 LORBER, GREENFIELD, & POLITO, LLP                            (858) 513-1020
 Steven M. Polito, Esq. SBN 123223
 William T. Pascoe, Esq. SBN 133013
 13985 Stowe Drive
 Poway, California 92064
 ATTORNEYS FOR:                                                                   CASE NUMBER:
 Defendant GENERAL DYNAMICS LAND SYSTEMS, INC.
                                                                                  2:19-cv-05815-SVW (SSx)


                                          DECLARATION OF SERVICE

I, the undersigned, declare: that I am, and was at the time of the transmission, over the age of 18 years, and not a
party to the action; and am employed in the County of San Diego, California, within which county the subject
service occurred. My business address is 13985 Stowe Drive, Poway, California, 92064. My email address is
laultz@lorberlaw.com. On December 26, 2019 I served the document entitled

STIPULATED PROTECTIVE ORDER FOR HIGHLY CONFIDENTIAL INFORMATION

on each addressee shown as follows:

Jason A. Itkin, Esq.                                         Attorneys for Plaintiff MATTHEW MADDUX
Noah M. Wexler, Esq.
ARNOLD & ITKIN LLP
6009 Memorial Drive
Houston, TX 77007
(713) 222-3800
jitkin@arnolditkin.com; nwexler@arnolditkin.com;
nespinal@arnolditkin.com; JAIteam@arnolditkin.com
Paul R. Kiesel, Esq.                                         Attorneys for Plaintiff MATTHEW MADDUX
Melanie Meneses Palmer, Esq.
KIESEL LAW LLP
8648 Wilshire Boulevard
Beverly Hills, CA 90211-2910
(310) 854-4444
kiesel@kiesel.law; palmer@kiesel.law
Assistant: Maria Basey
mbasey@kiesel.law
Tamara A. Bush, Esq.                                         Attorneys for Defendant HONEYWELL
Derek S. Whitefield, Esq.                                    INTERNATIONAL, INC.
DYKEMA
333 South Grand Avenue, Suite 2100
Los Angeles, California 90071
TBush@dykema.com; dwhitefield@dykema.com
213-457-1815 Direct
213-457-1800 Main
       By U.S. Mail pursuant to Federal Rule of Civil Procedure Rule 5. I enclosed said document in a sealed
envelope or package to each addressee noted on the attached service list and placed the envelope for collection
and mailing, following our ordinary business practices. I am readily familiar with the practices of LORBER,
GREENFIELD & POLITO, LLP for collection and processing of documents for mailing with the United States
Postal Service. Such documents are deposited with the United States Postal Service the same day in the
ordinary course of business.

 x      By electronic transmission through the CM/ECF system. Upon completion of said transmission of
said documents, a receipt is issued to filing party acknowledging receipt by the CM/ECF system. Once
CM/ECF has served all designated recipients, proof of electronic service is available to the filing party. I am
readily familiar with the business’ practice for filing electronically, and the document will be electronically filed
that same day in the ordinary course of business following ordinary business practices.

        By Email. I served the documents by transmitting a true copy thereof by electronic mail to the interested
parties’ attorneys of record to said action at the electronic mail addresses listed above.

       I declare under penalty of perjury that the foregoing is true and correct, and that this declaration is
executed on December 26, 2019, at Poway, California.

                                                      /s/ Lisa D. Aultz
                                                      Lisa D. Aultz
